Appellant was convicted in the District Court of Eastland County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Only the second count in the indictment was submitted to the jury. Same charged a sale of intoxicating liquor by appellant to Crossley, Speer and Gorman. But one question is raised. Appellant insists that there is a variance between the allegation and the proof in that, as he claims, the sale was made to Gorman alone.
The proof shows that the three named drove together to appellant's house about 9:30 or 10 o'clock at night in a car. Their purpose was to get whiskey. Crossley opened negotiations with appellant but they not agreeing upon the price, Gorman concluded the trade and procured a half gallon of whiskey. *Page 56 
The price was eight dollars. No money was paid to appellant that night though Crossley and Speer paid to Gorman their part of the purchase price, which was in turn paid to appellant the next day by Gorman. The three parties were together when the whiskey was bought. It was understood that it was being bought by all three and for all three and was divided between them that night. This constitutes no variance. The proof shows a sale to the parties named in the indictment. Price v. State, 202 S.W. Rep. 948. The court charged the jury that in order for them to acquit they must believe beyond a reasonable doubt that appellant sold to Claud Crossley, Herman Gorman and A. W. Speer the liquor mentioned in the indictment.
There are other matters complained of in the record but in none of them do we find any question raised which has not already been decided by this court adversely to appellant's contention.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.